 



Exhibit 10.82
EXECUTION COPY
$250,000,000
ALION SCIENCE AND TECHNOLOGY CORPORATION
10.25% Senior Notes due 2015
PURCHASE AGREEMENT
January 26, 2007
Credit Suisse Securities (USA) LLC (“Credit Suisse”),
     Eleven Madison Avenue,
          New York, N.Y. 10010-3629
Dear Sirs:
     1. Introductory. Alion Science and Technology Corporation, a Delaware
corporation (the “Company”), proposes, subject to the terms and conditions
stated herein, to issue and sell to Credit Suisse Securities (USA) LLC (the
initial “Purchaser”) U.S. $250,000,000 principal amount of its 10.25% Senior
Notes due 2015 (“Offered Securities”) to be issued under an indenture dated
February 8, 2007 (the “Indenture”), among the Company, the Guarantors (as
defined below) and Wilmington Trust Company, as Trustee. The United States
Securities Act of 1933, as amended, is herein referred to as the “Securities
Act.”
     The Offered Securities will be guaranteed, on a senior and unsecured basis,
jointly and severally by those subsidiaries of the Company listed in the
attached Schedule B hereto (the “Guarantors”).
     The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement of even date herewith among the Company, the
Guarantors and the Purchaser (the “Registration Rights Agreement”), pursuant to
which the Company agrees to file a registration statement with the Securities
Exchange Commission (the “Commission”) registering an exchange offer for, or, in
certain circumstances, the resale of, the Offered Securities under the
Securities Act.
     The Company and the Guarantors, jointly and severally, hereby agree with
the Purchaser as follows:
     2. Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to, and
agree with, the Purchaser that:
     (a) A preliminary offering circular (the “Preliminary Offering Circular”)
relating to the Offered Securities to be offered by the Purchaser and a final
offering circular (the “Final Offering Circular”) disclosing the offering price
and other final terms of the Offered Securities and dated the date of this
Agreement (even if finalized and issued subsequent to the date of this
Agreement) have been or will be prepared by the Company. “General Disclosure
Package” means the Preliminary Offering Circular, together with any Issuer Free
Writing Communication (as hereinafter defined) existing at the Applicable Time
(as hereinafter defined) and the

 



--------------------------------------------------------------------------------



 



information which is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule A to this Agreement (including
the term sheet listing the final terms of the Offered Securities and their
offering, included in Schedule D to this Agreement, which is referred to as the
“Terms Communication”). “Applicable Time” means 11:55 a.m. (EDT time) on the
date of this Agreement. As of the date of this Agreement, the Final Offering
Circular does not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. At
the Applicable Time neither (i) the General Disclosure Package, nor (ii) any
individual Supplemental Marketing Material (as hereinafter defined), when
considered together with the General Disclosure Package, included any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding two sentences do not apply
to statements in or omissions from the Preliminary or Final Offering Circular,
the General Disclosure Package or any Supplemental Marketing Material based upon
written information furnished to the Company by the Purchaser specifically for
use therein, it being understood and agreed that the only such information is
that described as such in Section 8(b) hereof. Except as disclosed in the
General Disclosure Package, on the date of this Agreement, the Company’s Annual
Report on Form 10-K most recently filed with the Securities and Exchange
Commission (the “Commission”) and all subsequent reports (collectively, the
“Exchange Act Reports”) which have been filed by the Company with the Commission
or sent to stockholders pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”) do not include any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Except as
disclosed on Schedule 2(a), such documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder.
“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Circular or the Final Offering Circular.
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records. “Supplemental Marketing Material”
means any Issuer Free Writing Communication other than any Issuer Free Writing
Communication specified in Schedule E to this Agreement.
     (b) The Company has been duly incorporated and is an existing corporation
in good standing under the laws of the State of Delaware, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the General Disclosure Package; and the Company is duly
qualified to do business as a foreign corporation in good standing in all other
material jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification.
     (c) The entities listed on Schedule F to this Agreement are the only direct
or indirect subsidiaries and joint ventures of the Company. Schedule F sets
forth the jurisdiction of organization of each such subsidiary or joint venture.
Each subsidiary of the Company has been duly incorporated and is an existing
corporation in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package; and each subsidiary of the Company is duly qualified to do business as
a foreign corporation in good standing in all other material jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification; all of the issued and outstanding capital stock

2



--------------------------------------------------------------------------------



 



of each subsidiary of the Company has been duly authorized and validly issued
and is fully paid and nonassessable; and the capital stock of each subsidiary
owned by the Company, directly or through subsidiaries, is owned free from
liens, encumbrances and defects, except for liens and encumbrances granted in
connection with the Guaranty and Collateral Agreement entered into by the
Company in connection with the Company’s Term B Senior Credit Facility (as
hereinafter defined). For purposes of this Agreement, “Term B Senior Credit
Facility” means that certain credit agreement dated as of August 2, 2004, as
amended, among the Company, certain subsidiaries of the company guaranteeing the
Company’s obligations thereunder, the lenders party thereto and Credit Suisse
(formerly known as Credit Suisse First Boston), as administrative agent and as
collateral agent for such lenders. For purposes of this Agreement, “Guaranty and
Collateral Agreement” means the Guarantee and Collateral Agreement dated as of
August 2, 2004, as amended, among the Company, certain of its subsidiaries
guaranteeing the Company’s obligations under the Term B Senior Credit Facility
and Credit Suisse (formerly known as Credit Suisse First Boston), as collateral
agent.
     (d) The Indenture has been duly authorized by the Company and each of the
Guarantors; the Offered Securities have been duly authorized by the Company; and
when the Offered Securities are delivered and paid for pursuant to this
Agreement on the Closing Date (as defined below), the Indenture will have been
duly executed and delivered, such Offered Securities will have been duly
executed, authenticated, issued and delivered, will be consistent with the
information in the General Disclosure Package and will conform to the
description thereof contained in the Final Offering Circular and the Indenture
will constitute a valid and legally binding obligation of the Company and the
Guarantors and such Offered Securities will constitute a valid and legally
binding obligation of the Company, in each case enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
     (e) Except as disclosed in the General Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or any Purchaser for a
brokerage commission, finder’s fee or other like payment.
     (f) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by this Agreement or the Registration Rights Agreement
in connection with the issuance and sale of the Offered Securities by the
Company except for the Exchange Offer Registration Statement, the Shelf
Registration Statement, if required, the order of the Commission declaring
effective the Exchange Offer Registration Statement or, if required, the Shelf
Registration Statement (each as defined in the Registration Rights Agreement)
and any necessary state securities filings.
     (g) The execution, delivery and performance of the Indenture, this
Agreement and the Registration Rights Agreement, and the issuance and sale of
the Offered Securities and compliance with the terms and provisions thereof will
not result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any statute, any rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any subsidiary of the Company or any of their
properties, or any agreement or instrument to which the Company or any such
subsidiary is a party or by which the Company or any such subsidiary is bound or
to which any of the properties of the Company or any such subsidiary is subject,
or the charter or by-laws of the Company or any such subsidiary, and the Company
has full power and authority to authorize, issue and sell the Offered Securities
as contemplated by this Agreement.

3



--------------------------------------------------------------------------------



 



     (h) This Agreement and the Registration Rights Agreement have been duly
authorized, executed and delivered by the Company and the Guarantors.
     (i) Except as disclosed in the General Disclosure Package, the Company and
its subsidiaries have good and marketable title to all real properties and all
other properties and assets owned by them, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or to be made thereof by them; and except
as disclosed in the General Disclosure Package, the Company and its subsidiaries
hold any leased real or personal property under valid and enforceable leases
with no exceptions that would materially interfere with the use made or to be
made thereof by them.
     (j) The Company and its subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate have a material
adverse effect on the condition (financial or other), business, properties or
results of operations of the Company and its subsidiaries taken as a whole
(“Material Adverse Effect”).
     (k) No labor dispute with the employees of the Company or any subsidiary
exists or, to the knowledge of the Company, is imminent that might have a
Material Adverse Effect.
     (l) The Company and its subsidiaries own, possess or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them, and
have not received any notice of infringement of or conflict with asserted rights
of others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.
     (m) Except as disclosed in the General Disclosure Package, neither the
Company nor any of its subsidiaries is in violation of any statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would individually or in the aggregate have a Material Adverse Effect; and
the Company is not aware of any pending investigation which might lead to such a
claim.
     (n) Except as disclosed in the General Disclosure Package, there are no
pending actions, suits or proceedings against or affecting the Company, any of
its subsidiaries or any of their respective properties that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company to perform its obligations under the
Indenture, this Agreement, the Registration Rights Agreement, or which are
otherwise material in the context of the sale of the Offered Securities; and no
such actions, suits or proceedings are threatened or, to the Company’s
knowledge, contemplated.

4



--------------------------------------------------------------------------------



 



     (o) The financial statements included in the General Disclosure Package
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries as of the dates shown and their results of
operations and cash flows for the periods shown, and, except as otherwise
disclosed in the General Disclosure Package, such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis; and the assumptions used in
preparing the pro forma financial statements included in the General Disclosure
Package provide a reasonable basis for presenting the significant effects
directly attributable to the transactions or events described therein, the
related pro forma adjustments give appropriate effect to those assumptions, and
the pro forma columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts.
     (p) Except as disclosed in the General Disclosure Package, since the date
of the latest audited financial statements included in the General Disclosure
Package there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of the Company and its
subsidiaries taken as a whole, and, except as disclosed in or contemplated by
the General Disclosure Package, there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital
stock.
     (q) The Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Securities Exchange Act of 1934 and files
reports with the Commission on the Electronic Data Gathering, Analysis, and
Retrieval (EDGAR) system.
     (r) Neither the Company nor any of the Guarantors is an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the United States Investment
Company Act of 1940 (the “Investment Company Act”) ; and the Company is not and,
after giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package, will not be an “investment company” as defined in the Investment
Company Act.
     (s) No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.
     (t) The offer and sale of the Offered Securities in the manner contemplated
by this Agreement will be exempt from the registration requirements of the
Securities Act by reason of Section 4(2) thereof and Regulation S thereunder,
and it is not necessary to qualify an indenture in respect of the Offered
Securities under the United States Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).
     (u) Neither the Company, nor any of its affiliates, nor any person acting
on its or their behalf (i) has, within the six-month period prior to the date
hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or
(B) with respect to any such securities sold in reliance on Rule 903 of
Regulation S (“Regulation S”) under the Securities Act, by means of any directed
selling efforts within the meaning of Rule 902(c) of Regulation S. The Company,
its affiliates and any person acting on its or their behalf have complied and
will comply with the offering restrictions

5



--------------------------------------------------------------------------------



 



requirement of Regulation S. The Company has not entered and will not enter into
any contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement, the Indenture and the Registration Rights
Agreement.
     (v) The sale of the Offered Securities pursuant to Regulation S is not part
of a plan or scheme to evade the registration provisions of the Securities Act.
     (w) The Alion Science and Technology Corporation Employee Ownership,
Savings and Investment Trust (the “ESOT”) has been duly organized and is a
validly existing trust. Except as disclosed in the General Disclosure Package,
each of the ESOP Plan Documents (as defined herein) is in full force and effect
and no term or condition thereof has been amended, modified or waived from the
terms and conditions contained in the ESOP Plan Documents delivered to the
Purchaser, except to the extent such amendment, modification or waiver could not
reasonably be anticipated to have a material adverse effect upon the Purchaser
or otherwise have a Material Adverse Effect. The ESOT has performed and complied
with all the material terms, provisions, agreements and conditions set forth
therein and required to be performed or complied with by the ESOT, and no
unmatured default, default or breach of any covenant by any such party exists
thereunder.
     (x) The Company has provided the Purchaser with a complete and true copy of
each of the documents pursuant to which the Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Plan (the “ESOP”) and the
ESOT are maintained by the Company, or which concern the Company’s obligations
with respect to the ESOP and ESOT, which are listed in the attached Schedule C
hereto, and are referred to herein as the “ESOP Plan Documents.” The Company has
not subsequently amended or in any other way modified or replaced such ESOP Plan
Documents in any material manner without the prior written consent of the
Purchaser, except for any amendment, modification or replacement required by the
Internal Revenue Service or by applicable law (and the Company shall use its
best efforts to deliver a copy of any such amendment, modification or
replacement to the Purchaser prior to the execution thereof).
     (y) None of the assets of the Company constitute, for any purpose of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Internal
Revenue Code”), assets of the ESOP or any other “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Internal Revenue Code.
     (z) No non-exempt prohibited transaction described in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code has occurred with respect to the
ESOP, and none of the Offered Securities, the Indenture or this Agreement
hereunder constitutes or shall constitute or give rise to any such non-exempt
prohibited transaction.
     (aa) The ESOP is qualified under Section 401(a) of the Internal Revenue
Code, and the ESOP includes two components, one of which is an employee stock
ownership plan as defined in Section 4975(e)(7) of the Internal Revenue Code,
and the other is a profit sharing plan that includes a cash or deferred
compensation arrangement under Section 401(k) of the Internal Revenue Code.
     (bb) To the Company’s knowledge, neither of the Offered Securities nor the
Indenture is (for any purpose of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code) a direct or indirect loan or other transaction between
the Purchaser, any such persons to whom the Purchaser may resell the Offered
Securities (“Repurchasers”) and the ESOT which, if it is assumed that the
Purchaser or Repurchasers are “parties in interest” and “disqualified persons”

6



--------------------------------------------------------------------------------



 



(as defined in Section 3(14) of ERISA and Section 4975 of the Internal Revenue
Code), is a non-exempt prohibited transaction described in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code.
     (cc) Neither the Company nor any of its subsidiaries is or shall be subject
to the tax imposed by Section 4978 of the Internal Revenue Code with respect to
any “disposition” by the ESOT of any shares of equity interests of the Company.
     (dd) There is no investigation or review by any Governmental Authority, or
action, suit, proceeding or arbitration, pending or concluded, concerning any
matter with respect to the ESOP or the ESOT relevant as to whether any
representation set forth herein is inaccurate or breached (other than in respect
of (i) periodic requests to the IRS to issue a favorable determination letter to
the effect that the ESOP is and continues to be a qualified plan and an employee
stock ownership plan, (ii) Annual Reports (IRS Form 5500 Series) for the ESOP,
(iii) routine claims for ESOP benefits and (iv) routine audits of contributions
to the ESOP), and neither the ESOP fiduciary nor, to the best of the Company’s
knowledge, the ESOT trustee has made any assertion with respect to the ESOP or
the ESOT contrary to or inconsistent with the accuracy of any such
representation which assertion could reasonably be expected to have a Material
Adverse Effect.
     (ee) Neither the ESOP fiduciary nor the ESOT trustee has made any assertion
with respect to the ESOP or the ESOT contrary to or inconsistent with the
accuracy of any representation or warranty set forth herein that could
reasonably be expected to result in a Material Adverse Event.
     3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the Purchaser, and
the Purchaser agrees to purchase from the Company, at a purchase price of 97.50%
of the principal amount thereof plus accrued interest from February 8, 2007, to
the Closing Date (as hereinafter defined), $250,000,000 principal amount of the
Offered Securities.
     The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent global securities in definitive
form (the “Global Securities”) deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in any permanent Global Securities will be held only
in book-entry form through DTC, except in the limited circumstances described in
the Final Offering Circular. Payment for the Offered Securities shall be made by
the Purchaser in Federal (same day) funds by official check or checks or wire
transfer to an account at a bank acceptable to the Purchaser drawn to the order
of the Company at the office of Baker & McKenzie LLP at 10:00 A.M. (New York
time), on February 8, 2007, or at such other time not later than seven full
business days thereafter that the Purchaser and the Company determine, such time
being herein referred to as the “Closing Date”, against delivery to the Trustee
as custodian for DTC of the Global Securities representing all of the
Securities. The Global Securities will be made available for checking at the
above office at least 24 hours prior to the Closing Date.
     4. Representations by Purchaser; Resale by Purchaser. (a) The Purchaser
represents and warrants to the Company that it is an “accredited investor”
within the meaning of Regulation D under the Securities Act.
     (b) The Purchaser acknowledges that the Offered Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except in
accordance with Regulation S or pursuant to an exemption from the registration
requirements of the Securities Act. The Purchaser represents

7



--------------------------------------------------------------------------------



 



and agrees that it has offered and sold the Offered Securities, and will offer
and sell the Offered Securities (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 903 or Rule 144A under the
Securities Act (“Rule 144A”). Accordingly, neither the Purchaser, nor its
affiliates, nor any persons acting on its or their behalf, have engaged or will
engage in any directed selling efforts with respect to the Offered Securities,
and the Purchaser, its affiliates and all persons acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S. The Purchaser agrees that, at or prior to confirmation of sale of
the Offered Securities, other than a sale pursuant to Rule 144A, the Purchaser
will have sent to each distributor, dealer or person receiving a selling
concession, fee or other remuneration that purchases the Offered Securities from
it during the restricted period a confirmation or notice to substantially the
following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”) and may not be offered
or sold within the United States or to, or for the account or benefit of, U.S.
persons (i) as part of their distribution at any time or (ii) otherwise until
40 days after the later of the date of the commencement of the offering and the
closing date, except in either case in accordance with Regulation S (or
Rule 144A if available) under the Securities Act. Terms used above have the
meanings given to them by Regulation S.”
Terms used in this subsection (b) have the meanings given to them by
Regulation S.
     (c) The Purchaser agrees that it and each of its affiliates have not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except with the prior written consent of
the Company.
     (d) The Purchaser agrees that it and each of its affiliates will not offer
or sell the Offered Securities in the United States by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, including, but not limited to (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. The Purchaser agrees, with respect to resales made in reliance on
Rule 144A of any of the Offered Securities, to deliver either with the
confirmation of such resale or otherwise prior to settlement of such resale a
notice to the effect that the resale of such Offered Securities has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.
     (e) The Purchaser represents and agrees that (i) it has not offered or sold
and prior to the expiry of a period of six months from the closing date, will
not offer or sell any Offered Securities to persons in the United Kingdom except
to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or otherwise in circumstances which have not resulted and will
not result in an offer to the public in the United Kingdom within the meaning of
the Public Offers of Securities Regulations 1995; (ii) it has only communicated
or caused to be communicated and will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the Financial Services and Markets Act 2000
(the “FSMA”)) received by it in connection with the issue or sale of any Offered
Securities in circumstances in which section 21(1) of the FSMA does not apply to
the Company or the Guarantors; and (iii) it has complied and will comply with
all applicable provisions of the FSMA

8



--------------------------------------------------------------------------------



 



with respect to anything done by it in relation to the Offered Securities in,
from or otherwise involving the United Kingdom
     5. Certain Agreements of the Company. The Company agrees with the Purchaser
that:
     (a) The Company will advise the Purchaser promptly of any proposal to amend
or supplement the Preliminary or Final Offering Circular and will not effect
such amendment or supplementation without the Purchaser’s consent, such consent
not to be unreasonably withheld or delayed. If, at any time prior to the
completion of the resale of the Offered Securities by the Purchaser, there
occurs an event or development as a result of which any document included in the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material included or would include an untrue statement of
a material fact or omitted or would omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances
prevailing at such time, not misleading, or if it is necessary at any such time
to amend or supplement the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material to comply with any
applicable law, the Company promptly will notify the Purchaser of such event and
promptly will prepare, at its own expense, an amendment or supplement which will
correct such statement or omission or effect such compliance. Neither the
Purchaser’s consent to, nor its delivery to offerees or investors of, any such
amendment or supplement shall constitute a waiver of any of the conditions set
forth in Section 6. The first sentence of this subsection does not apply to
statements in or omissions from any document in the Preliminary or Final
Offering Circular, the General Disclosure Package or any Supplemental Marketing
Material made in reliance upon and in conformity with written information
furnished to the Company by the Purchaser specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 8(b) hereof.
     (b) The Company will furnish to the Purchaser copies of the Preliminary
Offering Circular, each other document comprising a part of the General
Disclosure Package, the Final Offering Circular, all amendments and supplements
to such documents and each item of Supplemental Marketing Material, in each case
as soon as available and in such quantities as the Purchaser reasonably
requests, and the Company will furnish to the Purchaser on the date hereof three
copies of each of the foregoing documents signed by a duly authorized officer of
the Company, one of which in the case of the Preliminary Offering Circular and
Final Offering Circular will include the independent accountants’ reports
manually signed (or signed by facsimile to be followed up with a manual
signature if requested after the Closing by Purchaser) by such independent
accountants. At any time when the Company is not subject to Section 13 or 15(d)
of the Exchange Act, the Company will promptly furnish or cause to be furnished
to the Purchaser and, upon request of holders and prospective purchasers of the
Offered Securities, to such holders and purchasers, copies of the information
required to be delivered to holders and prospective purchasers of the Offered
Securities pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Offered Securities. The Company
will pay the expenses of printing and distributing to the Purchaser all such
documents.
     (c) The Company will arrange for the qualification of the Offered
Securities for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States and Canada as the
Purchaser designates and will continue such qualifications in effect so long as
required for the resale of the Offered Securities by the Purchaser, provided
that the Company will not be required to qualify as a foreign corporation or to
file a general consent to service of process in any such state.

9



--------------------------------------------------------------------------------



 



     (d) During the period of two years after the Closing Date, the Company
will, upon request, furnish to the Purchaser and any holder of Offered
Securities a copy of the restrictions on transfer applicable to the Offered
Securities.
     (e) During the period of two years after the Closing Date, the Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities that have been
reacquired by any of them.
     (f) During the period of two years after the Closing Date, the Company will
not be or become, an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act.
     (g) The Company will pay all expenses incidental to the performance of its
obligations under this Agreement, the Indenture and the Registration Rights
Agreement, including (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities
and, as applicable, the Exchange Securities (as defined in the Registration
Rights Agreement), the preparation and printing of this Agreement, the
Registration Rights Agreement, the Offered Securities, the Indenture, the
Preliminary Offering Circular, any other documents comprising any part of the
General Disclosure Package, the Final Offering Circular, all amendments and
supplements thereto, each item of Supplemental Marketing Material and any other
document relating to the issuance, offer, sale and delivery of the Offered
Securities and as applicable, the Exchange Securities; (iii) the cost of
qualifying the Offered Securities for trading in The PORTALSM Market (“PORTAL”)
and any expenses incidental thereto; (iv) the cost of any advertising approved
by the Company in connection with the issue of the Offered Securities (v) any
expenses (including reasonable fees and disbursements of counsel) incurred in
connection with qualification of the Offered Securities or the Exchange
Securities for sale under the laws of such jurisdictions in the United States
and Canada as the Purchaser designates and the printing of memoranda relating
thereto (vi) for any fees charged by investment rating agencies for the rating
of the Securities or the Exchange Securities, and (vii) for expenses incurred in
distributing the Preliminary Offering Circular, any other documents comprising
any part of the General Disclosure Package, the Final Offering Circular
(including any amendments and supplements thereto) and any Supplemental
Marketing Material to the Purchaser. The Company will also pay or reimburse the
Purchaser (to the extent incurred by them) for all travel expenses of the
Purchaser and the Company’s officers and employees and any other expenses of the
Purchaser and the Company in connection with attending or hosting meetings with
prospective purchasers of the Offered Securities from the Purchaser.
     (h) In connection with the offering, until the Purchaser shall have
notified the Company of the completion of the resale of the Offered Securities,
neither the Company nor any of its affiliates has or will, either alone or with
one or more other persons, bid or purchase for any account in which it or any of
its affiliates has a beneficial interest any Offered Securities or attempt to
induce any person to purchase any Offered Securities; and neither it nor any of
its affiliates will make bids or purchases for the purpose of creating actual,
or apparent, active trading in, or of raising the price of, the Offered
Securities.
     (i) For a period of 180 days after the date of the initial offering of the
Offered Securities by the Purchaser, the Company will not offer, sell, contract
to sell, pledge or otherwise dispose of, directly or indirectly, or file with
the Commission a registration statement under the Securities Act (other than as
contemplated by the Registration Rights Agreement) relating to, any United
States dollar-denominated debt securities issued or guaranteed by the Company
and having a maturity of more than one year from the date of issue. The Company
will not at any time offer, sell, contract to sell, pledge or otherwise dispose
of, directly or indirectly, any

10



--------------------------------------------------------------------------------



 



securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the exemption afforded by Section 4(2) of the Securities
Act or the safe harbor of Regulation S thereunder to cease to be applicable to
the offer and sale of the Offered Securities.
     6. Free Writing Communications. (a) The Company represents and agrees that,
unless it obtains the prior consent of the Purchaser, and the Purchaser
represents and agrees that, unless it obtains the prior consent of the Company,
it has not made and will not make any offer relating to the Offered Securities
that would constitute an Issuer Free Writing Communication.
     (b) The Company consents to the use by the Purchaser of a Free Writing
Communication that (i) contains only (A) information describing the preliminary
terms of the Offered Securities or their offering or (B) information that
describes the final terms of the Offered Securities or their offering and that
is included in the Terms Communication or is included in or is subsequently
included in the Final Offering Circular or (ii) does not contain any material
information about the Company or its securities that was provided by or on
behalf of the Company, it being understood and agreed that any such Free Writing
Communication referred to in clause (i) or (ii) shall not be an Issuer Free
Writing Communication for purposes of this Agreement.
     7. Conditions of the Obligation of the Purchaser. The obligation of the
Purchaser to purchase and pay for the Offered Securities will be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors herein, to the accuracy of the statements of officers of the
Company and the Guarantors made pursuant to the provisions hereof, to the
performance by the Company and the Guarantors of their obligations hereunder and
to the following additional conditions precedent:
     (a) The Purchaser shall have received letters, dated the date of this
Agreement, of Deloitte & Touche LLP and KPMG LLP, in form and substance
reasonably satisfactory to the Purchaser concerning the financial information
with respect to the Company set forth in the General Disclosure Package and the
Final Offering Circular.
     (b) Subsequent to the execution and delivery of this Agreement, there shall
not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the judgment of the Purchaser, is material and adverse and
makes it impractical or inadvisable to proceed with completion of the offering
or the sale of and payment for the Offered Securities; (ii) any downgrading in
the rating of any debt securities of the Company by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Securities Act), or any public announcement that any such organization has
under surveillance or review its rating of any debt securities of the Company
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading, of such rating) or any
announcement that the Company has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls as would, in the reasonable
judgment of the Purchaser, be likely to prejudice materially the success of the
proposed issue, sale or distribution of the Offered Securities, whether in the
primary market or in respect of dealings in the secondary market, (iv) any
material suspension or material limitation of trading in securities generally on
the New York Stock Exchange, or any setting of minimum prices for trading on
such exchange; (v) any banking moratorium declared by U.S. Federal or New York
authorities; (vi) any major disruption of settlements of securities or clearance
services in the United States or (vii) any attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity or emergency if,
in the judgment of the Purchaser, the effect of any such

11



--------------------------------------------------------------------------------



 



attack, outbreak, escalation, act, declaration, calamity or emergency makes it
impractical or inadvisable to proceed with completion of the offering or sale of
and payment for the Offered `Securities.
     (c) The Purchaser shall have received opinions, dated the Closing Date, of
Baker & McKenzie, counsel for the Company, and James Fontana, Esq., General
Counsel of the Company, in each case in form and substance reasonably
satisfactory to the Purchaser.
     (d) The Purchaser shall have received from Cravath, Swaine & Moore LLP,
counsel for the Purchaser, such opinion or opinions, dated the Closing Date and
with reference to same in the Final Offering Circular, with respect to the
incorporation of the Company, the validity of the Offered Securities, the Final
Offering Circular and the General Disclosure Package, the exemption from
registration for the offer and sale of the Offered Securities by the Company to
the Purchaser and the resales by the Purchaser as contemplated hereby and other
related matters as the Purchaser may require, and the Company shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.
     (e) The Purchaser shall have received a certificate, dated the Closing
Date, of the President or any Vice President and a principal financial or
accounting officer of the Company in which such officers shall state that, to
the best of their knowledge after reasonable investigation, the representations
and warranties of the Company and the Guarantors in this Agreement are true and
correct, that the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date, and that, subsequent to the respective dates of the most recent
financial statements in the General Disclosure Package, there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties or results of operations of the Company and its subsidiaries taken as
a whole except as set forth in the General Disclosure Package or as described in
such certificate.
     (f) Each of the Company and the Guarantors shall have delivered to the
Purchaser, among other documents and certificates as the Purchaser shall
reasonably request, Secretary’s Certificates, dated the Closing Date, with
respect to the Company and each of the Guarantors: (i) certificates of
incorporation (ii) by-laws, (iii) resolutions of the Board of Directors of each
entity, (iv) certificates of good standing from the jurisdiction of
incorporation of each such entity and (v) certificates of good standing and/or
qualifications to do business as a foreign corporation in such jurisdictions as
the Purchaser shall reasonably request.
     (g) The Company and each of the Guarantors shall have executed the
Registration Rights Agreement and the Indenture, and shall have provided the
Purchasers with a copy of each.
     (h) The Purchaser shall have received letters, dated the Closing Date, from
each of Deloitte & Touche LLP and KPMG LLP (to the extent applicable), each of
which letters meets the requirements of subsection (a) of this Section, to the
extent applicable, except that the specified date referred to in such subsection
will be a date not more than three days prior to the Closing Date for the
purposes of this subsection.
     (i) The Term B Senior Credit Facility shall have been amended to permit the
issuance of $250,000,000 aggregate principal amount of the Offered Securities.
     The Company will furnish the Purchaser with such conformed copies of such
opinions, certificates, letters and documents as the Purchaser reasonably
requests. The Purchaser may in its sole

12



--------------------------------------------------------------------------------



 



discretion waive compliance with any conditions to the obligations of the
Purchaser hereunder, whether in respect of the Closing Date or otherwise.
     8. Indemnification and Contribution. (a) The Company and the Guarantors
will, jointly and severally, indemnify and hold harmless the Purchaser, its
officers, partners, members, directors and its affiliates and each person, if
any, who controls such Purchaser within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Purchaser may become subject, under the Securities Act or
the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Preliminary Offering Circular or the Final Offering Circular, in each case
as amended or supplemented, or any Issuer Free Writing Communication or the
Exchange Act Reports, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and will reimburse the Purchaser for any legal or other
expenses reasonably incurred by the Purchaser in connection with investigating
or defending any such loss, claim, damage, liability or action as such expenses
are incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by the Purchaser
specifically for use therein, it being understood and agreed that the only such
information consists of the information described as such in subsection
(b) below.
     (b) The Purchaser will indemnify and hold harmless the Company and the
Guarantors, their respective directors and officers and each person, if any, who
controls the Company and the Guarantors within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities to which the
Company may become subject, under the Securities Act or the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Preliminary Offering
Circular or the Final Offering Circular, in each case as amended or
supplemented, or any Issuer Free Writing Communication or arise out of or are
based upon the omission or the alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Purchaser
specifically for use therein, and will reimburse any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such loss, claim, damage, liability or action as such expenses are incurred,
it being understood and agreed that the only such information furnished by the
Purchaser consists of the following information in the Preliminary and Final
Offering Circular: under the caption “Plan of Distribution”, the first sentence
of the third paragraph and the third sentence of the ninth paragraph; provided,
however, that the Purchaser shall not be liable for any losses, claims, damages
or liabilities arising out of or based upon the Company’s failure to perform its
obligations under Section 5(a) of this Agreement.
     (c) Promptly after receipt by an indemnified party under this Section of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under subsection (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under

13



--------------------------------------------------------------------------------



 



subsection (a) or (b) above. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened action in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party unless such settlement includes (i) an unconditional release
of such indemnified party from all liability on any claims that are the subject
matter of such action and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
indemnified party.
     (d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Purchaser on the other from the offering of the Offered
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Purchaser on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchaser on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchaser from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchaser
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), the Purchaser shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Offered Securities purchased by it were resold exceeds the amount of any
damages which the Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.
     (e) The obligations of the Company and the Guarantors under this Section
shall be in addition to any liability which the Company and the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls the Purchaser within the meaning of the Securities
Act or the Exchange Act; and the obligations of the Purchaser under this Section
shall be in addition to any liability which the Purchaser may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act.

14



--------------------------------------------------------------------------------



 



     9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers, the Guarantors or their officers and of the Purchaser
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of the Purchaser, the Company or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Offered Securities. If for any reason
the purchase of the Offered Securities by the Purchaser is not consummated, the
Company and the Guarantors shall remain jointly and severally responsible for
the expenses to be paid or reimbursed by it pursuant to Section 5 and the
respective obligations of the Company, the Guarantors and the Purchaser pursuant
to Section 8 shall remain in effect. If the purchase of the Offered Securities
by the Purchaser is not consummated for any reason other than solely because of
the occurrence of any event specified in clause (iii), (iv), (vi), (vii) or
(viii) of Section 7(b), the Company will reimburse the Purchaser for all
out-of-pocket expenses (including reasonable fees and disbursements of counsel)
reasonably incurred by it in connection with the offering of the Offered
Securities.
     10. Notices. All communications hereunder will be in writing and, if sent
to the Purchaser will be mailed, delivered or telegraphed and confirmed to the
Purchaser at Eleven Madison Avenue, New York, N.Y. 10010-3629, Attention:
LCD-IBD, or, if sent to the Company or the Guarantors, will be mailed, delivered
or telegraphed and confirmed to them at 1750 Tysons Boulevard, McLean, Virginia
22102, Attention: General Counsel.
     11. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties thereto.
     12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     13. Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:
     (a) the Purchaser has been retained solely to act as initial purchaser in
connection with the initial purchase, offering and resale of the Offered
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Purchaser has been created in respect of any of the transactions
contemplated by this Agreement or the Preliminary or Final Offering Circular,
irrespective of whether the Purchaser has advised or is advising the Company on
other matters;
     (b) the purchase price of the Offered Securities set forth in this
Agreement was established by the Company following discussions and arms-length
negotiations with the Purchaser and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;
     (c) the Company has been advised that the Purchaser and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Purchaser has no obligation to disclose
such interests and transactions to Company by virtue of any fiduciary, advisory
or agency relationship; and
     (d) the Company waives, to the fullest extent permitted by law, any claims
it may have against the Purchaser for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that the Purchaser shall have no liability (whether
direct or indirect) to the Company in respect of

15



--------------------------------------------------------------------------------



 



such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
behalf of or in right of the Company, including stockholders, employees or
creditors of the Company.
     14. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.
     The Company and each of the Guarantors hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

16



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with the Purchaser’s understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantors
and the Purchaser in accordance with its terms.

            Very truly yours,

ALION SCIENCE AND TECHNOLOGY
CORPORATION
      By:    /s/ John M. Hughes       Title: Executive VP and CFO              
HUMAN FACTORS APPLICATIONS, INC.,
      By:    /s/ John M. Hughes       Title: Treasurer               ALION-METI
CORPORATION,
      By:    /s/ John M. Hughes       Title: Treasurer               ALION-CATI
CORPORATION,
      By:    /s/ John M. Hughes       Title: Treasurer               ALION-JJMA
CORPORATION,
      By:    /s/ John M. Hughes       Title: Treasurer            
ALION-BMH CORPORATION,
      By:    /s/ John M. Hughes       Title: Treasurer               WASHINGTON
CONSULTING, INC.,
      By:    /s/ John M. Hughes       Title: Treasurer               ALION-MA&D
CORPORATION,
      By:    /s/ John M. Hughes       Title: Treasurer          

 



--------------------------------------------------------------------------------



 



         

The foregoing Purchase Agreement
     is hereby confirmed and accepted
     as of the date first above written.
Credit Suisse Securities (USA) LLC

            By:      /s/ Malcolm Price       Title: Managing Director          

18



--------------------------------------------------------------------------------



 



         

SCHEDULE A
General Disclosure Package

1.   The Supplement dated January 26, 2007 to the Preliminary Offering Circular.
  2.   Terms Communication.

19



--------------------------------------------------------------------------------



 



SCHEDULE B
Subsidiary Guarantors

     
Human Factors Applications, Inc.
  Pennsylvania
Alion — METI Corporation
  Virginia
Alion — CATI Corporation
  California
Alion — JJMA Corporation
  New York
Alion — BMH Corporation
  Virginia
Washington Consulting, Inc.
  Virginia
Alion — MA&D Corporation
  Colorado

20



--------------------------------------------------------------------------------



 



SCHEDULE C
ESOP Plan Documents

1.   IRS Determination Letter issued by the U.S. Internal Revenue Service, dated
September 11, 2003, and related correspondence

2.   IRS Determination Letter issued by the U.S. Internal Revenue Service, dated
August 09, 2005, and related correspondence

3.   Alion Science and Technology Corporation Employee Ownership, Savings and
Investment Plan, as amended and restated as of December 19, 2001

4.   First Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

5.   Second Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

6.   Third Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

7.   Fourth Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

8.   Fifth Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

9.   Sixth Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

10.   Seventh Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

11.   Eighth Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

12.   Ninth Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

13.   Tenth Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

14.   Eleventh Amendment to the Alion Science and Technology Corporation
Employee Ownership, Savings and Investment Plan

15.   Twelfth Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan

16.   Thirteenth Amendment to the Alion Science and Technology Corporation
Employee Ownership, Savings and Investment Plan

17.   Fourteenth Amendment to the Alion Science and Technology Corporation
Employee Ownership, Savings and Investment Plan

21



--------------------------------------------------------------------------------



 



SCHEDULE D
Terms Communication

     
Issuer:
  Alion Science and Technology Corporation
 
   
Security Description:
  Senior Unsecured Notes
 
   
Face:
  $250,000,000
 
   
Gross Proceeds:
  $250,000,000
 
   
Maturity:
  2/1/2015
 
   
Coupon:
  10.25%
 
   
Offering Price:
  $100.00
 
   
Yield to Maturity:
  10.25%
 
   
Spread to Treasury:
  537
 
   
Benchmark:
  4.00% UST due 2/2015
 
   
Ratings:
  B3 / CCC+
 
   
Interest Payment Dates:
  February 1 and August 1
 
   
Commencing:
  8/1/2007
 
   
Equity Clawback
  Redeem until 2/1/2010 at 110.25% for up to 35.0%
 
   
Optional Redemption:
  Callable, on or after the following dates, and at the following prices:

                  Date   Price    
 
  2/1/2011   105.125%    
 
  2/1/2012   102.563%    
 
  2/1/2013   100.000%    
 
  and thereafter        

     
 
   
Trade Date:
  1/26/2007
 
   
Settlement Date:
  2/8/2007
 
   
CUSIP:
  144A: 016275AE9
 
  RegS: U01426AA0
 
  ISIN: USU01426AA05
 
   
Minimum Allocations:
  $2,000
 
   
Increments:
  $1,000
 
   
Gross Spread:
  2.50%
 
   
Book-Runner:
  Credit Suisse Securities (USA) LLC

22



--------------------------------------------------------------------------------



 



SCHEDULE E
Issuer Free Writing Communications

1.   The Supplement dated January 26, 2007 to the Preliminary Offering Circular.

23



--------------------------------------------------------------------------------



 



SCHEDULE F
Subsidiary List

              Name   Jurisdiction
1.
  Human Factors Applications, Inc.   Pennsylvania
2.
  Alion — METI Corporation   Virginia
3.
  Alion — CATI Corporation   California
4.
  Alion — JJMA Corporation   New York
5.
  Alion — BMH Corporation   Virginia
6.
  Washington Consulting, Inc.   Virginia
7.
  Alion — MA&D Corporation   Colorado
8.
  Alion Technical Services Corporation   Virginia
9.
  Alion Technical Services Corporation   Delaware
10.
  Alion Canada (US) Corporation   Delaware
11.
  Alion — IPS Corporation   Virginia
12.
  Inovative Technologies Solutions Corporation   New Mexico
13.
  Alion Science and Technology (Canada) Corporation   Nova Scotia

24